COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-082-CV
 
IN RE MARCUS C. SHELTON                                                    RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
GARDNER, LIVINGSTON, and DAUPHINOT, JJ. 
 
DELIVERED: 
March 20, 2009  




     [1]See
Tex. R. App. P. 47.4.